Title: To Thomas Jefferson from James Westwood Wallace, 19 July 1825
From: Wallace, James Westwood
To: Jefferson, Thomas


 Dear Sir,
Fauquier.
July 19. 25.
Colo Wallace my son, now on his way to Staunton, being a delegate to the proposed convention, has promised me to stop a moment at Monticello and enquire after your health: to hear of its improvement will greatly add to my satisfaction as well as his and every other patriot of the day.My respects to Mrs Randolph, the Young Ladies, Colo Randolph and the young gentlemen.Accept dear sir, my respects, and wishes for your health and happinessyour friend,James W. Wallace